DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1, Claim(s) 1 recite(s):
- vehicle ride share assist system;
- acquire ride share application information entered, the ride share application information including available vehicle information indicating whether each of the users has an available vehicle that can be used for ride share;
- set a plurality of drivers from the users based on the ride share application information;
- create a plurality of ride share groups that include the drivers respectively;
- create a plurality of operation schedules for the ride share groups respectively;
- allocate an allocated vehicle to a user who is set as one of the drivers and does not have the available vehicle;
- create reservation results of the ride share based on the operation schedules and information about the allocated vehicle;
- send the reservation results to the users.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  vehicle reservation encompasses commercial activity;

To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- system; a plurality of user terminals possessed by users; a host server connected to the user terminals via a network:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-5, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
The added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional 

Claim(s) 1-5 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim(s) 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 6, Claim(s) 6 recite(s):
- vehicle ride share assist;
- acquire ride share application information entered, the ride share application information including available vehicle information indicating whether each of the users has an available vehicle that can be used for ride share;
- create a first ride share group based on the available vehicle information such that the first ride share group includes at least one user who has the available vehicle;
- set one of the users included in the first ride share group and having the available vehicle as a first driver;
- create a first operation schedule that is an operation schedule of the first ride share group;
- create a second ride share group from the users not included in the first ride share group;
- set one of the users included in the second ride share group as a second driver;
- create a second operation schedule that is an operation schedule of the second ride share group;
- allocate an allocated vehicle to the user who is set as the second driver if the user does not have the available vehicle;
- create reservation results of the ride share based on the first operation schedule, the second operation schedule, and information about the allocated vehicle;
- send the reservation results to the users.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  vehicle reservation encompasses commercial activity;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between people who use a ridesharing service.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- system; a plurality of user terminals possessed by users; a host server connected to the user terminals via a network:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

Claim(s) 6 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi, US 20200065932 A1, in view of Liu, US 20160321566 A1.
As per Claim 1, Nakanishi discloses:
- a vehicle ride share assist system (paragraph [0007]; paragraph [0035]; paragraphs [0037]-[0039]; paragraph [0041]);

- a host server connected to the user terminals via a network and configured (Figure 2; paragraphs [0043]-[0046]);
- acquire ride share application information entered to the respective user terminals, the ride share application information including available vehicle information indicating whether each of the users has an available vehicle that can be used for ride share (paragraph [0045]; paragraph [0062]);
- set a plurality of drivers from the users based on the ride share application information (paragraphs [0029]-[0032]; paragraph [0045]; paragraph [0046]; paragraph [0062]);
- create a plurality of ride share groups that include the drivers respectively (paragraph [0026]; paragraphs [0029]-[0032]; paragraph [0045]; paragraph [0046]; paragraph [0062]);
- create a plurality of operation schedules for the ride share groups respectively (paragraph [0026]; paragraphs [0029]-[0032]; paragraph [0045]; paragraph [0046]; paragraph [0062]);
- allocate an allocated vehicle to a user who is set as one of the drivers and does not have the available vehicle (paragraph [0006]; paragraph [0007]; paragraph [0025]);
- providing a vehicle for the ride share based on the operation schedules and information about the allocated vehicle (paragraph [0006]; paragraph [0007]; paragraph [0025]; paragraph [0026]; paragraphs [0029]-[0032]; paragraph [0045]; paragraph [0046]; paragraph [0062]).
Nakanishi fails to disclose wherein providing a vehicle comprises create reservation results and send the reservation results to the user terminals.  Liu discloses wherein providing a vehicle comprises create reservation results and send the reservation results to the user terminals (Figure 6; paragraph [0003]; paragraphs [0076]-[0080]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakanishi such that providing a vehicle comprises create reservation results and send the reservation results to the user terminals, as disclosed by Liu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 2, the modified Nakanishi fails to disclose a shared vehicle managing system configured to manage a reservation of a shared vehicle; and a taxi reservation system configured to manage a reservation of a taxi, wherein the allocated vehicle consists of the shared vehicle or the taxi, and the host server is configured to communicate with the shared vehicle managing system to create the reservation of the shared vehicle or with the taxi reservation system to create the reservation of the taxi when the host server allocates the allocated vehicle, and the reservation result sent to the user terminal possessed by the user who is set as the one of the drivers and does not have the available vehicle includes reservation information of the shared vehicle or the taxi.  Liu further discloses a shared vehicle managing system configured to manage a reservation of a shared vehicle; and a taxi reservation system configured to manage a reservation of a taxi, wherein the allocated vehicle consists of the shared vehicle or the taxi, and the host server is configured to communicate with the shared vehicle managing system to create the reservation of the shared vehicle or with the taxi reservation system to create the reservation of the taxi when the host server allocates the allocated vehicle, and the reservation result sent to the user terminal possessed by the user who is set as the one of the drivers and does not have the available vehicle includes reservation information of the shared vehicle or the taxi (Figure 6; paragraph [0003]; paragraphs [0039]-[0041]; paragraphs [0076]-[0080]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nakanishi such that the invention includes a shared vehicle managing system configured to manage a reservation of a shared vehicle; and a taxi reservation system configured to manage a reservation of a taxi, wherein the allocated vehicle consists of the shared vehicle or the taxi, and the host server is configured to communicate with the shared vehicle managing system to create the reservation of the shared vehicle or with the taxi reservation system to create the reservation of the taxi when the host server allocates the allocated vehicle, and the reservation result sent to the user terminal possessed by the user who is set as the one of the drivers and does not have the available vehicle includes reservation information of the shared vehicle or the taxi, as disclosed by Liu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the 

As per Claim 5, Nakanishi further discloses wherein the ride share application information entered to each user terminal includes intent information indicating whether the corresponding user permits allocation of the allocated vehicle to the user, and the host server is configured to allocate the allocated vehicle to the user who is set as one of the drivers and does not have the available vehicle based on the intent information (paragraphs [0029]-[0032]; paragraph [0045]; paragraph [0046]; paragraph [0062]).

As per Claim 6, Nakanishi discloses:
- a vehicle ride share assist system (paragraph [0007]; paragraph [0035]; paragraphs [0037]-[0039]; paragraph [0041]);
- a plurality of user terminals possessed by users (Figure 2);
- a host server connected to the user terminals via a network and configured (Figure 2; paragraphs [0043]-[0046]);
- acquire ride share application information entered to the respective user terminals, the ride share application information including available vehicle information indicating whether each of the users has an available vehicle that can be used for ride share (paragraph [0045]; paragraph [0062]);
- create a first ride share group based on the available vehicle information such that the first ride share group includes at least one user who has the available vehicle (paragraphs [0029]-[0032]; paragraph [0045]; paragraph [0046]; paragraph [0062]);
- set one of the users included in the first ride share group and having the available vehicle as a first driver (paragraphs [0029]-[0032]; paragraph [0045]; paragraph [0046]; paragraph [0062]);
- create a first operation schedule that is an operation schedule of the first ride share group (paragraph [0026]; paragraphs [0029]-[0032]; paragraph [0045]; paragraph [0046]; paragraph [0062]);
- create a second ride share group from the users not included in the first ride share group (paragraphs [0029]-[0032]; paragraph [0045]; paragraph [0046]; paragraph [0062]);
- set one of the users included in the second ride share group as a second driver (paragraphs [0029]-[0032]; paragraph [0045]; paragraph [0046]; paragraph [0062]);
- create a second operation schedule that is an operation schedule of the second ride share group (paragraph [0006]; paragraph [0007]; paragraph [0025]; paragraph [0026]; paragraphs [0029]-[0032]; paragraph [0045]; paragraph [0046]; paragraph [0062]);
- allocate an allocated vehicle to the user who is set as the second driver if the user does not have the available vehicle (paragraph [0006]; paragraph [0007]; paragraph [0025]);
- providing vehicles for the ride shares based on the operation schedules and information about the allocated vehicle (paragraph [0006]; paragraph [0007]; paragraph [0025]; paragraph [0026]; paragraphs [0029]-[0032]; paragraph [0045]; paragraph [0046]; paragraph [0062]).
Nakanishi fails to disclose wherein providing a vehicle comprises create reservation results and send the reservation results to the user terminals.  Liu discloses wherein providing a vehicle comprises create reservation results and send the reservation results to the user terminals (Figure 6; paragraph [0003]; paragraphs [0076]-[0080]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakanishi such that providing a vehicle comprises create reservation results and send the reservation results to the user terminals, as disclosed by Liu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Liu in further view of Kohli, US 20200082455 A1.
As per Claim 3, the modified Nakanishi fails to disclose wherein the rental car reservation is preferred over the taxi reservation.  Kohli discloses wherein the rental car reservation is preferred over the taxi reservation (paragraph [0073]).  It would have been obvious to one of ordinary skill in the art .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi in view of Liu in further view of Tokita, US 20200257285 A1.
As per Claim 4, the modified Nakanishi fails to disclose delete the ride if there is no vehicle available.  Tokita discloses delete the ride if there is no vehicle available (paragraph [0096]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Nakanishi such that the invention deletes the ride if there is no vehicle available, as disclosed by Tokita, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Guo, US 20160138928 A1 (dynamic real-time carpool matching).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628